Title: To Thomas Jefferson from William Davidson, 10 June 1802
From: Davidson, William
To: Jefferson, Thomas


            To the President of the United States
	    With due deference the Subscriber prays leave respectfully to submit the following remarks on the Causes which most probably led to his recent arrest and detainer by General LeClerc in Hispaniola
	    As soon as General LeClerc got possession of Cape Francois, he laid an embargo on all American vessels, which continued for the space of fifteen days. By the expiration of this period several battles had been fought between the White and Black Troops, in which it was generally believed the former had been beaten. The Americans now wrote to their friends in the United States, and many of them blamed General LeClerc for the loss of the Town, alledging that had he came in the first day of the fleet’s appearance off the harbour, it might have been preserved. Some of these called him—Coward! others a Fool,—many both, and imputed to his want of skill the many losses that had been sustained. These letters became subjects for publication in the Gazettes in the United States, which immediately finding their way out, were read by General LeClerc and his Officers. A coolness soon took place towards the Americans, which shortly ripened into enmity, and we were either insulted or treated with contempt whenever our business necessarily led us to appear before any of them. This to me obviously appeared the natural consequence resulting from the provocations given by my Countrymen as before mentioned, which had so often and so decidedly met my disapprobation, as can be testified by many of them.
            At length an extract of a letter dated at Cape Francois the 20th February came out in one of the American Papers. This publication I heard read by its reputed author. I then reprobated it as highly improper and impolitic, and insisted that the Americans ought to observe a neutral conduct, and as I then expressed myself I trembled for the consequences. To this letter I beg leave to refer the President. Two or three days afterwards I was arrested as stated in my protest—
            
            I now submit to the consideration of the President what I conceive to be the real causes of my imprisonment.
            First, General LeClerc had been told by the Inhabitants of the Cape that the Americans had plundered the Town after the fire
            Secondly The before mentioned publications which no doubt gave him offence, particularly the last and of which he had no other clue to discover the author than the mere circumstance of his mentioning the date of his arrival which would also apply to me as by a reference to the Custom House Books it appeared that the Ship Orion of Philadelphia, a Schooner of New York and myself in the Ship Saint Domingo Packet had all arrived on one and the same day; the two former vessels had sailed (tho’ the Super Cargo of the Schooner was then in the town)—added to which the General by this time had received information that the head of my Ship was the Effigy of Toussaint and (as he has told an American in a private conversation since) that he had been informed that the Ship belonged to that Chief and had brought Powder and Arms for his use.
            And in as much as General LeClerc had now become highly irritated by the conduct of the Americans as already mentioned, he thought it expedient to select me as the most proper object, on whom to manifest his displeasure.
            Permit me here to subjoin a statement of the actual losses I have sustained in consequence of the arrest and detention of myself and property as beforementioned
             
              
                My expences in prison
                Dolls
                81.–
              
              
                Demurrage of the Ship 22 days @
                $20
                440.–
              
              
                Commission on the Cargo consigned to myself which I was obliged to put in a Merchants hands in consequence of my being ordered away say $22000 @ 2½ pct
                }
                550.–
              
              
                My passage home and stores
                
                50.–
              
              
                Master employed to conduct the Ship after I left her, his wages one month and a half
                }
                75.–
              
              
                Dollars
                
                1196.–
              
            
            My expences to and from Washington not ascertained.
            The loss of the above sum will be sensibly felt by me, particularly so as the Ship was built just before the close of the late European war, the one half cost me all the property I was worth, the other half I obtained on credit. The whole of the Ship will not at this day sell for more than will pay the residue of what I am indebted thereon. My personal suffering I shall set no value on, viewing it in the light of one of those misfortunes from which no man is exempt in perilous times.
            Remuneration for my losses is in the present case only a secondary object—I have been interdicted from a personal intercourse with the Island of Hispaniola, and that under a severe penalty, no less than the pain of death! It is this trade to which I have been most accustomed and with which I am most intimately acquainted. From this source has been chiefly derived my living. And it is principally with a view to the establishment of my innocence, and of being released from an injurious proscription that the present representation is made, having for its aim a governmental interference in my behalf.
            Wm. Davidson
              Philadelphia 10th. June 1802
          